DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 has been entered.

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 is missing a conjunction prior to the last limitation of the claimed “system.” Examiner suggests adding “and” prior to “memory.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s specification does not disclose “comparing each record of the second numerical data to the numerical range of the first numerical data,” as recited by independent claim 1 and the similar recitations of independent claims 12 and 20.  Applicant’s published specification recites that “synthetic data is generated based on the schema, the numeric range, and the distribution information” (see [0055]). The specification further recites that “in comparing individual records (step 519), a processor may compare each numerical field in a record against the numerical mean of the data model and determine how many standard deviations that value is from the numerical mean of the data model for that field. Values identified as more than a given number (e.g. three) of standard deviations may be identified for further review (e.g., an alert may be generated that identifies the record, the value, and the cause for the alert--and the alert sent to an operator and/or saved in a set of records to be reviewed” (see [0069]). However, the specification does not disclose comparing individual records to the numeric range. Therefore, the specification fails to support “comparing each record of the second numerical data to the numerical range of the first numerical data,” as recited by independent claim 1 and the similar recitations of independent claims 12 and 20.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “the numerical range of the first numerical data” in lines 24-25 of the claim. It is unclear whether the limitation refers to “a numeric range,” recited by claim 12, line 8, or “a first numerical range information comprising a range of numbers,” recited by claim 12, lines 10-11. Examiner assumes that the limitation refers to “a first numerical range information comprising a range of numbers,” recited by claim 12, lines 10-11. Examiner suggests revising claim 12, lines 24-25 to recite “the first numerical range information.”
Claim 20 recites “the numeric range of the first numerical data” in lines 26-27 of the claim. It is unclear whether the limitation refers to “a numeric range,” recited by claim 20, line 11, or “first numerical range information comprising a range of numbers,” recited by claim 20, lines 18-19. Examiner assumes that the limitation refers to “first numerical range information comprising a range of numbers,” recited by claim 20, lines 18-19. Examiner suggests revising claim 20, lines 26-27 to recite “the first numerical range information.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 10-13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davidoff (US Publication No. 2014/0052687) and Soni et al. (US Publication No. 2020/0342362) in view of Everson et al. (US Patent No. 8,204,637) and further in view of Schubert (US Publication No. 2018/0165308).

As to claim 1, Davidoff teaches a method comprising:
reading a first file [text file/ASCII flat file], the first file containing a first schema definition [(X, Y, T, A, B) representation] (see e.g., [0027] for the data input to the probability map generating system including data in the form of probability distributions and in such cases, the input data being represented as: (X, Y, T, A, B) and [0032] for the input data being provided via ASCII flat files and text files. The system reads a text file or ASCII flat file containing the (X, Y, T, A, B) representation.), the first schema definition comprising: 
a first definition [“T” value] specifying a first property identifying a type of numerical distribution of values [identifier that specifies the type of probability distribution] (see e.g., [0027] for the "T" value corresponding to an identifier that specifies the type of probability distribution and such probability distribution types including, for example, normal or Gaussian, exponential or log normal, beta or spline, triangular, rectangular or trapezoidal, histogram, etc. The “T” value specifies an identifier (e.g., Gaussian) that identifies the type of numerical distribution of values.); and 
a second definition [term A] specifying a second property identifying a first characteristic [mean] (see e.g., [0028] for term A representing mean); and
receiving first numerical range information comprising a range of numbers [minimum and maximum values] (see e.g., [0027] for the data input to the probability map generating system including data in the form of probability distributions and in such cases, the input data being represented as: (X, Y, T, A, B, C) and [0028] for the A, B and C terms representing minimum, mode, and maximum values. The system receives minimum and maximum values.);
reading, from a first database [relational database], second numerical data comprising two or more records [discrete data, described as X, Y, Z] (see e.g., [0026] for the data input to the mapping system including discrete data, which may be described as X, Y, Z and [0032] for the input data being provided via relational databases. The system may read, from a relational database, discrete data, described as X, Y, Z.).
Davidoff does not specifically disclose generating, using a number generator and based on the first numerical range information and the first schema definition, first numerical data conforming to the type of numerical distribution specified in the first property and the first characteristic specified in the second property, wherein all numerical values of the first numerical data are within the range of numbers of the numerical range information; determining a distribution of the second numerical data; comparing the first numerical data and the second numerical data by: comparing the distribution of the second numerical data to the distribution of the first property; determining, based on the comparisons, whether the second numerical data is statistically different from the first numerical data; modifying, based on determining that the second numerical data is statistically different from the first numerical data, the second definition; and generating, using the number generator and based on the modified definition of the second definition and based the first definition, third numerical data. However, Soni teaches
generating, using a number generator [generator] and based on the first numerical range information [real data value range] and the first schema definition [parameters, settings, configuration], first numerical data [synthetic data values] conforming to the type of numerical distribution specified in the first property [parameters, settings, configuration] and the first characteristic specified in the second property [parameters, settings, configuration] (see e.g., [0083] for the generator 810 generating a multi-channel synthetic data signal 830 by passing random noise in a latent input vector 840-844 through a plurality of LSTM circuits 812-816 to generate synthetic data signal samples 832-836, [0084] for latent vector(s) 840-844 being input to the LSTM circuits 812-816 to generate the multi-channel synthetic data series 830 and the latent vectors 840-844 representing random noise and/or other data distribution of values (e.g., a probability distribution of signal data variation, etc.) to be used by the circuits 812-816 to form synthetic data values 830, [0087] for feedback modifying one or more parameters, settings, configuration, etc., of one or more circuits 812-816 and/or associated latent vectors 840-844 and the latent vectors 840-844 being associated with a probability distribution of data modified by feedback, [0117] for if the first set of synthetic data does not match the expected/observed/predicted pattern, value range, and/or other characteristic of the real data (e.g., such that the discriminator 820 determines that all or most of the first set of synthetic data is “fake” and classifies the synthetic data set as fake or synthetic), then at block 1340, synthetic data generation parameters being adjusted and for example, synthetic data generation weights, input variable/vector, etc., being adjusted to cause the generator 810 to generate a different, second set of synthetic data. The number generator generates synthetic data values conforming to a numerical distribution and other characteristics specified by parameters, settings, and configuration. The parameters, settings, and configuration may be modified based on the value range of prior synthetic data not matching the value range of the real data.), wherein all numerical values of the first numerical data are within the range of numbers of the numerical range information (see e.g., [0116] for the first set of synthetic data matching the pattern, value range, and/or other characteristic of the real data. The range of the generated synthetic data may match the value range of the real data.);
determining a distribution of the second numerical data [collected time series data] (see e.g., [0069] for the generator network producing a sample, such as a waveform, other time series, etc., from a latent code, and a distribution of such data can be indistinguishable from a training distribution and the discriminator network being trained to do the assessment of the generator network distribution, [0070] for the example generator 310 (e.g., generator neural network) receiving a latent random variable 330 and producing a first sample 332 (e.g., a first time series or portion thereof, etc.) by processing the latent random variable 330, real or actual data 340 providing a second sample 342 (e.g., a second time series or portion thereof, etc.), and the real data sample 342 and generator sample 332 being processed by the discriminator 320 to determine whether or not the sample time series data 332 is real or fake 350 compared to the actual time series data sample 342, and [0085] for the synthetic data stream 830 and a stream of actual, collected time series data 835 being provided as paired inputs 850-854 for each time t.sub.0, t.sub.1, . . . , t.sub.n to be processed by the circuits 822-826 to determine whether the input 850-854 is real or fake and as such, the LSTM circuits 822-826 determine, based on the real data 835, whether the time samples of synthetic data 832-836 match characteristics, format, appearance, pattern, etc., of the real data 835. A distribution of the collected time series data is determined in order to compare the distribution to a distribution of the synthetic data values.);
comparing the first numerical data and the second numerical data by:
comparing the distribution of the second numerical data to the distribution of the first property (see e.g., [0069] for the generator network producing a sample, such as a waveform, other time series, etc., from a latent code, and a distribution of such data can be indistinguishable from a training distribution and the discriminator network being trained to do the assessment of the generator network distribution, [0070] for the example generator 310 (e.g., generator neural network) receiving a latent random variable 330 and producing a first sample 332 (e.g., a first time series or portion thereof, etc.) by processing the latent random variable 330, real or actual data 340 providing a second sample 342 (e.g., a second time series or portion thereof, etc.), and the real data sample 342 and generator sample 332 being processed by the discriminator 320 to determine whether or not the sample time series data 332 is real or fake 350 compared to the actual time series data sample 342, and [0085] for the synthetic data stream 830 and a stream of actual, collected time series data 835 being provided as paired inputs 850-854 for each time t.sub.0, t.sub.1, . . . , t.sub.n to be processed by the circuits 822-826 to determine whether the input 850-854 is real or fake and as such, the LSTM circuits 822-826 determine, based on the real data 835, whether the time samples of synthetic data 832-836 match characteristics, format, appearance, pattern, etc., of the real data 835. The distribution of the synthetic data values, based on the parameters, settings, and configuration, is compared to the distribution of collected time series data.);
determining, based on the comparisons, whether the second numerical data is statistically different from the first numerical data (see e.g., [0070] for based on the outcome 350 determined by the discriminator 320, a loss 360 being determined and for example, if the discriminator 320 sees a difference (e.g., fake or synthetic) between the real time series data sample 342 and the synthetic time series data sample 332, then a loss 360 in synthetic data quality through the generator 310 being determined, [0085] for the circuits 822-826 providing an output 860-864 indicative of a "vote" or classification 870 by the discriminator 820 as to whether the data stream 830 is "real" or "fake"/synthetic and this output 870 determining whether or not the synthetic data stream 830 is suitable for use in training, testing, and/or otherwise developing AI models, for example, [0116] for if the first set of synthetic data matches the pattern, value range, and/or other characteristic of the real data (e.g., such that the discriminator 820 cannot tell that the synthetic data is fake), then, at block 1330, the first set of synthetic data being output as a training, testing, and/or other AI model generation/completion data set (and/or combined with other real and/or synthetic data to form such a data set, etc.), and [0117] for if the first set of synthetic data does not match the expected/observed/predicted pattern, value range, and/or other characteristic of the real data (e.g., such that the discriminator 820 determines that all or most of the first set of synthetic data is "fake" and classifies the synthetic data set as fake or synthetic), then at block 1340, synthetic data generation parameters are adjusted. The discriminator determines, based on the comparisons, whether the collected time series data is statistically different from the synthetic data values.);
modifying, based on determining that the second numerical data is statistically different from the first numerical data, the second definition (see e.g., [0087] for the circuit 822-826 computing a loss function between the corresponding real 830 and synthetic 835 channel values 880-892, the loss or difference between the data determining the output 860-864 of the models, the loss represented in the output 870 providing feedback to modify one or more parameters, settings, configuration, etc., of one or more circuits 812-816 and/or associated latent vectors 840-844, and in certain examples, the latent vectors 840-844 being associated with a probability distribution of data modified by feedback 870 from the discriminator 820 and [0117] for if the first set of synthetic data does not match the expected/observed/predicted pattern, value range, and/or other characteristic of the real data (e.g., such that the discriminator 820 determines that all or most of the first set of synthetic data is "fake" and classifies the synthetic data set as fake or synthetic), then at block 1340, synthetic data generation parameters are adjusted. The parameters, settings, and configuration are modified based on determining that the collected time series data is statistically different from the synthetic data values.); and
generating, using the number generator and based on the modified definition of the second definition and based the first definition, third numerical data [second set of synthetic data] (see e.g., [0088] for the generator 810 being trained using the output 870 (and associated loss function, etc.) from the discriminator 820 to produce realistic synthetic data 830 usable for AI model training and [0117] for synthetic data generation weights, input variable/vector, etc., being adjusted to cause the generator 810 to generate a different, second set of synthetic data (e.g., including data and annotation channels, only data channel(s), etc.) and control then reverting to block 1310 to generate what is then a second set of synthetic data to be analyzed and output or further refined according to blocks 1310-1340. The generator generates, based on the modified parameters, settings, and configuration, a second set of synthetic data.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Davidoff to generate, using a number generator and based on the first numerical range information and the first schema definition, first numerical data conforming to the type of numerical distribution specified in the first property and the first characteristic specified in the second property, wherein all numerical values of the first numerical data are within the range of numbers of the numerical range information; determine a distribution of the second numerical data; compare the first numerical data and the second numerical data by: comparing the distribution of the second numerical data to the distribution of the first property; determine, based on the comparisons, whether the second numerical data is statistically different from the first numerical data; modify, based on determining that the second numerical data is statistically different from the first numerical data, the second definition; and generate, using the number generator and based on the modified definition of the second definition and based the first definition, third numerical data, as taught by Soni, for the benefit of generating a synthetic series that resembles the content and pattern of real data over time and based on feedback (see e.g., Soni, [0086]).
Davidoff in view of Soni does not specifically disclose determining a second characteristic of the second numerical data; comparing the first numerical data and the second numerical data by: comparing the second characteristic of the second numerical data and the first characteristic of the first numerical data; comparing an aggregate of all records of the second numerical data to the distribution of the first numerical data; and generating an alert identifying that the second numerical data is statistically different from the first numerical data. However, Everson teaches
determining a second characteristic [mean] of the second numerical data [single maneuvers] (see e.g., col. 4, lines 55-61 for windowing being the aggregation of parametric data (dependent variable data) over more than one increment of the independent variable, this being typically more than one recording increment, window size being the range of the independent variable in the window, and data in the window being averaged or otherwise statistically evaluated to represent all of the data in the window and col. 8, lines 44-61 for a windowing method being used to assess the data set, for each parameter in the profile descriptive baseline data set, the mean and standard deviation for all data in each window being calculated, the result forming the descriptive baseline statistics data set, once a single landing of interest is identified, parametric data from the identified approach to landing being windowed and the statistics being calculated using the same method used for generation of the descriptive baseline statistics data set. The mean of all maneuvers within a certain window is calculated.);
comparing the first numerical data [baseline data set] and the second numerical data by:
comparing the second characteristic of the second numerical data and the first characteristic of the first numerical data (see e.g., col. 8, lines 44-61 for once a single landing of interest is identified, parametric data from the identified approach to landing being windowed and the statistics being calculated using the same method used for generation of the descriptive baseline statistics data set, and  for each of the six parameters in the single approach to landing data set, the individual landing data being compared to the descriptive baseline statistics to form an assessment of the approach to landing of interest. The mean of all maneuvers within a certain window is compared to the mean of the baseline data set within the window.); and 
comparing an aggregate [mean and standard deviation] of all records of the second numerical data to the distribution of the first numerical data (see e.g., col. 4, lines 55-61 for windowing being the aggregation of parametric data (dependent variable data) over more than one increment of the independent variable, this being typically more than one recording increment, window size being the range of the independent variable in the window, and data in the window being averaged or otherwise statistically evaluated to represent all of the data in the window and col. 8, lines 44-61 for a windowing method being used to assess the data set, for each parameter in the profile descriptive baseline data set, the mean and standard deviation for all data in each window being calculated, the result forming the descriptive baseline statistics data set, once a single landing of interest is identified, parametric data from the identified approach to landing being windowed and the statistics being calculated using the same method used for generation of the descriptive baseline statistics data set, and  for each of the six parameters in the single approach to landing data set, the individual landing data being compared to the descriptive baseline statistics to form an assessment of the approach to landing of interest. The mean and standard deviation of all maneuvers within a certain window is compared to the mean and standard deviation of the baseline data set within the window.); and
generating an alert [slider in the red region (r) of the bar] identifying that the second numerical data is statistically different from the first numerical data (see e.g., col. 9, lines 30-49 for in each horizontal bar in FIG. 3, the full range of values being centered on the mean or median (M) performance of the historical approach to landing data, the color red (R) indicating values greater than two standard deviations from the mean, and the values of criteria from the individual approach to landing being compared to the baseline data set being shown as event sliders (S), each multi-banded horizontal bar having an associated slider (S), the slider indicating the criterion value for a single landing, where this slider falls on each baseline criterion-related bar indicating how that landing compared to the baseline, and when the slider is in the red region (R) of the bar, the performance with respect to that criterion being assessed as poor. The slider in the red region (r) of the bar is generated to identify that the individual maneuvers are statistically different from the baseline data set.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Davidoff in view of Soni to determine a second characteristic of the second numerical data; compare the first numerical data and the second numerical data by: comparing the second characteristic of the second numerical data and the first characteristic of the first numerical data; and comparing an aggregate of all records of the second numerical data to the distribution of the first numerical data; and generate an alert identifying that the second numerical data is statistically different from the first numerical data, as taught by Everson, for the benefit of conveying overall performance while still allowing access to more detailed information (see e.g., Everson, col. 8, lines 61-67).
Davidoff and Soni in view of Everson does not specifically disclose comparing each record of the second numerical data to the numerical range of the first numerical data; and modifying fields of a second database based on the third numerical data. However, Schubert teaches
comparing each record of the second numerical data [second sample data set] to the numerical range [data range] of the first numerical data [first sample data set] (see e.g., [0058] for a first data structure being derived based on the first sample data set, [0061] for a data range for sample data also being determined, the data range being continuous, and for example, the dates of birth for the sample data in the first sample data set are between January, 1940, and January, 1990, then the data range for the data of birth being determined as from January, 1940 to January, 1990, [0073] for the second sample data set being extracted from a database record, [0074] for the sample data in the second sample data set being analyzed and compared with the first data structure to determine whether the sample data matches the first data structure, for example, the second sample data set including information of a different project manager, and the information of a different project manager being matched with the project manager data structure generated based on the first sample data set, and [0076] for the data range for the date of birth being determined as from January, 1940 to January, 1990 based on the first data structure and however, the date of birth of a different project manager in the second sample data set being March, 1992. Each sample of the second sample data set is compared to the data range of the first sample data set.); and
modifying fields of a second database [generated data structure] based on the third numerical data [additional sample data set] (see e.g., [0023] for the generated data structure being modified based on additional sample data, [0075] for based on the mismatches between the additional sample data and the first data structure, the data type of the streetNo in the address data structure 404 being modified to a string, and [0078] for by analyzing additional sample data in the second sample data set, the data range being modified using the statistic parameters of the sample data in both the first and the second sample data set. Fields of the generated data structure are modified based on additional sample data sets.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Davidoff and Soni in view of Everson to compare each record of the second numerical data to the numerical range of the first numerical data; and modify fields of a second database based on the third numerical data, as taught by Schubert, for the benefit of providing flexibility and robustness to formalizing a data structure (see e.g., Schubert, [0023]).

As to claim 3, the limitations of parent claim 1 have been discussed above. Davidoff teaches
wherein the type of numerical distribution of values identified by the first property is one of a normal distribution, a Benford distribution, binomial distribution, power distribution, or a triangular distribution (see e.g., [0027] for the "T" value corresponding to an identifier that specifies the type of probability distribution and such probability distribution types including, for example, normal or Gaussian, exponential or log normal, beta or spline, triangular, rectangular or trapezoidal, histogram, etc.).

As to claim 4, the limitations of parent claim 1 have been discussed above. Davidoff in view of Soni does not specifically disclose wherein determining whether the second numerical data is statistically different from the first numerical data further comprises determining a number of standard deviations separates a numerical mean of the second numerical data from the numerical mean of the first numerical data. However, Everson teaches
wherein determining whether the second numerical data is statistically different from the first numerical data further comprises determining a number of standard deviations separates a numerical mean of the second numerical data from the numerical mean of the first numerical data (see e.g., col. 4, lines 55-61 for windowing being the aggregation of parametric data (dependent variable data) over more than one increment of the independent variable, this being typically more than one recording increment, window size being the range of the independent variable in the window, and data in the window being averaged or otherwise statistically evaluated to represent all of the data in the window, col. 8, lines 44-61 for a windowing method being used to assess the data set, for each parameter in the profile descriptive baseline data set, the mean and standard deviation for all data in each window being calculated, the result forming the descriptive baseline statistics data set, once a single landing of interest is identified, parametric data from the identified approach to landing being windowed and the statistics being calculated using the same method used for generation of the descriptive baseline statistics data set, and  for each of the six parameters in the single approach to landing data set, the individual landing data being compared to the descriptive baseline statistics to form an assessment of the approach to landing of interest, and col. 9, lines 30-49 for in each horizontal bar in FIG. 3, the full range of values being centered on the mean or median (M) performance of the historical approach to landing data, the color red (R) indicating values greater than two standard deviations from the mean, and the values of criteria from the individual approach to landing being compared to the baseline data set being shown as event sliders (S), each multi-banded horizontal bar having an associated slider (S), the slider indicating the criterion value for a single landing, where this slider falls on each baseline criterion-related bar indicating how that landing compared to the baseline, and when the slider is in the red region (R) of the bar, the performance with respect to that criterion being assessed as poor. Determining whether the single maneuvers are statistically different from the baseline dataset comprises determining that the mean of the single maneuvers is separated by more than two standard deviations from the mean of the baseline data set.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Davidoff in view of Soni wherein determining whether the second numerical data is statistically different from the first numerical data further comprises determining a number of standard deviations separates a numerical mean of the second numerical data from the numerical mean of the first numerical data, as taught by Everson, for the benefit of conveying overall performance while still allowing access to more detailed information (see e.g., Everson, col. 8, lines 61-67).

 As to claim 5, the limitations of parent claim 1 have been discussed above. Davidoff in view of Soni does not specifically disclose wherein determining whether the second numerical data is statistically different from the first numerical data further comprises determining the second numerical data is statistically different from the first numerical data comprising a statistically different numerical mode, median, symmetry, skewness, or kurtosis. However, Everson teaches
wherein determining whether the second numerical data is statistically different from the first numerical data further comprises determining the second numerical data is statistically different from the first numerical data comprising a statistically different numerical mode, median, symmetry, skewness, or kurtosis (see e.g., col. 4, lines 55-61 for windowing being the aggregation of parametric data (dependent variable data) over more than one increment of the independent variable, this being typically more than one recording increment, window size being the range of the independent variable in the window, and data in the window being averaged or otherwise statistically evaluated to represent all of the data in the window, col. 4, line 63 – col. 5, line 24 for a baseline median being determined, and col. 8, lines 51-61 for once a single landing of interest is identified, parametric data from the identified approach to landing being windowed and the statistics being calculated using the same method used for generation of the descriptive baseline statistics data set, and  for each of the six parameters in the single approach to landing data set, the individual landing data being compared to the descriptive baseline statistics to form an assessment of the approach to landing of interest. Determining whether the single maneuvers are statistically different from the baseline data set comprises determining the single maneuvers are statistically different from the baseline data set at least as comprising a statistically different median.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Davidoff in view of Soni wherein determining whether the second numerical data is statistically different from the first numerical data further comprises determining the second numerical data is statistically different from the first numerical data comprising a statistically different numerical mode, median, symmetry, skewness, or kurtosis, as taught by Everson, for the benefit of conveying overall performance while still allowing access to more detailed information (see e.g., Everson, col. 8, lines 61-67).

As to claim 6, the limitations of parent claim 1 have been discussed above. Davidoff does not specifically disclose wherein the third numerical data is more statistically similar to the second numerical data than the first numerical data is statistically similar to the second numerical data. However, Soni teaches
wherein the third numerical data is more statistically similar to the second numerical data than the first numerical data is statistically similar to the second numerical data (see e.g., [0088] for the generator 810 being trained using the output 870 (and associated loss function, etc.) from the discriminator 820 to produce realistic synthetic data 830 usable for AI model training and [0117] for synthetic data generation weights, input variable/vector, etc., being adjusted to cause the generator 810 to generate a different, second set of synthetic data (e.g., including data and annotation channels, only data channel(s), etc.) and control then reverting to block 1310 to generate what is then a second set of synthetic data to be analyzed and output or further refined according to blocks 1310-1340. The second set of synthetic data is more statistically similar to the collected time series data than the first set of synthetic data is statistically similar to the collected time series data.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Davidoff wherein the third numerical data is more statistically similar to the second numerical data than the first numerical data is statistically similar to the second numerical data, as taught by Soni, for the benefit of generating a synthetic series that resembles the content and pattern of real data over time and based on feedback (see e.g., Soni, [0086]).

As to claim 7, the limitations of parent claim 1 have been discussed above. Davidoff teaches further comprising:
reading a second file [text file/ASCII flat file], the second file comprising distribution parameters [mean and standard deviation] further defining the numerical distribution specified in the first property (see e.g., [0027] for the data input to the probability map generating system including data in the form of probability distributions, in such cases, the input data being represented as: (X, Y, T, A, B), the "T" value corresponding to an identifier that specifies the type of probability distribution, and such probability distribution types including, for example, normal or Gaussian, exponential or log normal, beta or spline, triangular, rectangular or trapezoidal, histogram, etc., [0028] for term A representing mean and term B representing standard deviation, and [0032] for the input data being provided via ASCII flat files and text files. The system reads a text file or ASCII flat file comprising mean and standard deviation, which further define the probability distribution specified by the “T” value.).
Davidson does not specifically disclose wherein the generating further comprises generating the numerical data conforming to the type of numerical distribution specified in the first property, the first characteristic specified in the second property, and the distribution parameters. However, Soni teaches
wherein the generating further comprises generating the numerical data conforming to the type of numerical distribution specified in the first property, the first characteristic specified in the second property, and the distribution parameters [parameters, settings, configuration] (see e.g., [0083] for the generator 810 generating a multi-channel synthetic data signal 830 by passing random noise in a latent input vector 840-844 through a plurality of LSTM circuits 812-816 to generate synthetic data signal samples 832-836, [0084] for latent vector(s) 840-844 being input to the LSTM circuits 812-816 to generate the multi-channel synthetic data series 830 and the latent vectors 840-844 representing random noise and/or other data distribution of values (e.g., a probability distribution of signal data variation, etc.) to be used by the circuits 812-816 to form synthetic data values 830, and [0087] for feedback modifying one or more parameters, settings, configuration, etc., of one or more circuits 812-816 and/or associated latent vectors 840-844 and the latent vectors 840-844 being associated with a probability distribution of data modified by feedback. The number generator generates synthetic data values conforming to a numerical distribution and other characteristics specified by parameters, settings, and configuration.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Davidoff wherein the generating further comprises generating the numerical data conforming to the type of numerical distribution specified in the first property, the first characteristic specified in the second property, and the distribution parameters, as taught by Soni, for the benefit of generating a synthetic series that resembles the content and pattern of real data over time and based on feedback (see e.g., Soni, [0086]).

As to claim 10, the limitations of parent claim 1 have been discussed above. Davidoff teaches
wherein the first schema definition further comprises a third definition [term B], the third definition specifying a third property [standard deviation], the third property identifying a standard deviation of the numerical distribution of the first property (see e.g., [0028] for term B representing standard deviation).
Davidoff does not specifically disclose wherein the generating the first numerical data further comprises generating, based on the third property, the first numerical data. However, Soni teaches
wherein the generating the first numerical data further comprises generating, based on the third property [parameters, settings, configuration], the first numerical data (see e.g., [0083] for the generator 810 generating a multi-channel synthetic data signal 830 by passing random noise in a latent input vector 840-844 through a plurality of LSTM circuits 812-816 to generate synthetic data signal samples 832-836, [0084] for latent vector(s) 840-844 being input to the LSTM circuits 812-816 to generate the multi-channel synthetic data series 830 and the latent vectors 840-844 representing random noise and/or other data distribution of values (e.g., a probability distribution of signal data variation, etc.) to be used by the circuits 812-816 to form synthetic data values 830, and [0087] for feedback modifying one or more parameters, settings, configuration, etc., of one or more circuits 812-816 and/or associated latent vectors 840-844 and the latent vectors 840-844 being associated with a probability distribution of data modified by feedback. The number generator generates synthetic data values conforming to a numerical distribution and other characteristics specified by parameters, settings, and configuration.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Davidoff wherein the generating the first numerical data further comprises generating, based on the third property, the first numerical data, as taught by Soni, for the benefit of generating a synthetic series that resembles the content and pattern of real data over time and based on feedback (see e.g., Soni, [0086]).

As to claim 11, the limitations of parent claim 1 have been discussed above. Davidoff in view of Soni does not specifically disclose wherein determining whether the second numerical data is statistically different the first numerical data is based on determining the standard deviation for each record in the second numerical data from the numerical mean of the first numerical data. However, Everson teaches
wherein determining whether the second numerical data is statistically different the first numerical data is based on determining the standard deviation for each record in the second numerical data from the numerical mean of the first numerical data (see e.g., col. 9, lines 30-49 for in each horizontal bar in FIG. 3, the full range of values being centered on the mean or median (M) performance of the historical approach to landing data, the color red (R) indicating values greater than two standard deviations from the mean, and the values of criteria from the individual approach to landing being compared to the baseline data set being shown as event sliders (S), each multi-banded horizontal bar having an associated slider (S), the slider indicating the criterion value for a single landing, where this slider falls on each baseline criterion-related bar indicating how that landing compared to the baseline, and when the slider is in the red region (R) of the bar, the performance with respect to that criterion being assessed as poor. Determining whether the single maneuvers are statistically different than the baseline data set is based on determining the standard deviation for each maneuver from the mean of the baseline data set.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Davidoff in view of Soni wherein determining whether the second numerical data is statistically different the first numerical data is based on determining the standard deviation for each record in the second numerical data from the numerical mean of the first numerical data, as taught by Everson, for the benefit of conveying overall performance while still allowing access to more detailed information (see e.g., Everson, col. 8, lines 61-67).

As to claim 12, Davidoff teaches a system comprising:
a first database [relational database] configured to store records [discrete data, described as X, Y, Z] (see e.g., [0026] for the data input to the mapping system including discrete data, which may be described as X, Y, Z and [0032] for the input data being provided via relational databases. A relational database stores discrete data, described as X, Y, Z.);
a storage configured to store a first file [text file/ASCII flat file] and a second file [text file/ASCII flat file], the first file containing a first schema definition [(X, Y, T, A, B, C) representation] (see e.g., [0027] for the data input to the probability map generating system including data in the form of probability distributions and in such cases, the input data being represented as: (X, Y, T, A, B, C) and [0032] for the input data being provided via ASCII flat files and text files. The system stores a text file or ASCII flat file containing the (X, Y, T, A, B, C) representation.), the first schema definition including:
a first definition [“T” value], the first definition specifying a first property [identifier that specifies the type of probability distribution], the first property identifying a type of numerical distribution of values (see e.g., [0027] for the "T" value corresponding to an identifier that specifies the type of probability distribution and such probability distribution types including, for example, normal or Gaussian, exponential or log normal, beta or spline, triangular, rectangular or trapezoidal, histogram, etc. The “T” value specifies an identifier (e.g., Gaussian) that identifies the type of numerical distribution of values.); and
a second definition [terms A, C], the second definition specifying a second property [minimum and maximum values], the second property identifying a characteristic, wherein the characteristic comprises a numeric range (see e.g., [0028] for terms A and C representing minimum and maximum values);
one or more processors (see e.g., [0022] for systems and devices including processor-based devices); and
the second file containing a first numerical range information comprising a range of numbers (see e.g., [0027] for the data input to the probability map generating system including data in the form of probability distributions and in such cases, the input data being represented as: (X, Y, T, A, B, C), [0028] for terms A and C representing minimum and maximum values, and [0032] for the input data being provided via ASCII flat files and text files. The system stores a text file or ASCII flat file containing minimum and maximum values.); 
memory storing instructions that, when executed by the one or more processors, cause the system to (see e.g., [0010] for a computer readable storage medium having computer readable program code embodied in the medium for use by a processor-based system):
read the first file (see e.g., [0032] for the input data being provided via ASCII flat files and text files. The system reads a text file or ASCII flat file.); 
read the second file (see e.g., [0032] for the input data being provided via ASCII flat files and text files. The system reads a text file or ASCII flat file.); and
read second numerical data from the records in the first database (see e.g., [0026] for the data input to the mapping system including discrete data, which may be described as X, Y, Z and [0032] for the input data being provided via relational databases. The system may read, from a relational database, discrete data, described as X, Y, Z.).
Davidoff does not specifically disclose generate, using a number generator, first numerical data conforming to the type of numerical distribution specified in the first property and the characteristic specified in the second property, wherein all numerical values of the first numerical data are within the range of numbers of the numerical range information; compare the first numerical data and the second numerical data; determine, based on the comparison, whether the second numerical data is statistically different from the first numerical data; modify, based on determining that the second numerical data is statistically different from the first numerical data, the second definition; and generate, using the number generator and based on the modified second definition and based on the unmodified first definition, third numerical data. However, Soni teaches
generate, using a number generator [generator], first numerical data [synthetic data values]  conforming to the type of numerical distribution specified in the first property [parameters, settings, configuration] and the characteristic specified in the second property [parameters, settings, configuration] (see e.g., [0083] for the generator 810 generating a multi-channel synthetic data signal 830 by passing random noise in a latent input vector 840-844 through a plurality of LSTM circuits 812-816 to generate synthetic data signal samples 832-836, [0084] for latent vector(s) 840-844 being input to the LSTM circuits 812-816 to generate the multi-channel synthetic data series 830 and the latent vectors 840-844 representing random noise and/or other data distribution of values (e.g., a probability distribution of signal data variation, etc.) to be used by the circuits 812-816 to form synthetic data values 830, and [0087] for feedback modifying one or more parameters, settings, configuration, etc., of one or more circuits 812-816 and/or associated latent vectors 840-844 and the latent vectors 840-844 being associated with a probability distribution of data modified by feedback. The number generator generates synthetic data values conforming to a numerical distribution and other characteristics specified by parameters, settings, and configuration.), wherein all numerical values of the first numerical data are within the range of numbers of the numerical range information [value range of the real data] (see e.g., [0116] for the first set of synthetic data matching the pattern, value range, and/or other characteristic of the real data. The range of the generated synthetic data may match the value range of the real data.);
compare the first numerical data and the second numerical data [collected time series data] (see e.g., [0069] for the generator network producing a sample, such as a waveform, other time series, etc., from a latent code, and a distribution of such data can be indistinguishable from a training distribution and the discriminator network being trained to do the assessment of the generator network distribution, [0070] for the example generator 310 (e.g., generator neural network) receiving a latent random variable 330 and producing a first sample 332 (e.g., a first time series or portion thereof, etc.) by processing the latent random variable 330, real or actual data 340 providing a second sample 342 (e.g., a second time series or portion thereof, etc.), and the real data sample 342 and generator sample 332 being processed by the discriminator 320 to determine whether or not the sample time series data 332 is real or fake 350 compared to the actual time series data sample 342, and [0085] for the synthetic data stream 830 and a stream of actual, collected time series data 835 being provided as paired inputs 850-854 for each time t.sub.0, t.sub.1, . . . , t.sub.n to be processed by the circuits 822-826 to determine whether the input 850-854 is real or fake and as such, the LSTM circuits 822-826 determine, based on the real data 835, whether the time samples of synthetic data 832-836 match characteristics, format, appearance, pattern, etc., of the real data 835. The distribution of the synthetic data values, based on the parameters, settings, and configuration, is compared to the distribution of collected time series data.);
determine, based on the comparison, whether the second numerical data is statistically different from the first numerical data (see e.g., [0070] for based on the outcome 350 determined by the discriminator 320, a loss 360 being determined and for example, if the discriminator 320 sees a difference (e.g., fake or synthetic) between the real time series data sample 342 and the synthetic time series data sample 332, then a loss 360 in synthetic data quality through the generator 310 being determined, [0085] for the circuits 822-826 providing an output 860-864 indicative of a "vote" or classification 870 by the discriminator 820 as to whether the data stream 830 is "real" or "fake"/synthetic and this output 870 determining whether or not the synthetic data stream 830 is suitable for use in training, testing, and/or otherwise developing AI models, for example, [0116] for if the first set of synthetic data matches the pattern, value range, and/or other characteristic of the real data (e.g., such that the discriminator 820 cannot tell that the synthetic data is fake), then, at block 1330, the first set of synthetic data being output as a training, testing, and/or other AI model generation/completion data set (and/or combined with other real and/or synthetic data to form such a data set, etc.), and [0117] for if the first set of synthetic data does not match the expected/observed/predicted pattern, value range, and/or other characteristic of the real data (e.g., such that the discriminator 820 determines that all or most of the first set of synthetic data is "fake" and classifies the synthetic data set as fake or synthetic), then at block 1340, synthetic data generation parameters are adjusted. The discriminator determines, based on the comparisons, whether the collected time series data is statistically different from the synthetic data values.);
modify, based on determining that the second numerical data is statistically different from the first numerical data, the second definition (see e.g., [0087] for the circuit 822-826 computing a loss function between the corresponding real 830 and synthetic 835 channel values 880-892, the loss or difference between the data determining the output 860-864 of the models, the loss represented in the output 870 providing feedback to modify one or more parameters, settings, configuration, etc., of one or more circuits 812-816 and/or associated latent vectors 840-844, and in certain examples, the latent vectors 840-844 being associated with a probability distribution of data modified by feedback 870 from the discriminator 820 and [0117] for if the first set of synthetic data does not match the expected/observed/predicted pattern, value range, and/or other characteristic of the real data (e.g., such that the discriminator 820 determines that all or most of the first set of synthetic data is "fake" and classifies the synthetic data set as fake or synthetic), then at block 1340, synthetic data generation parameters are adjusted. The parameters, settings, and configuration are modified based on determining that the collected time series data is statistically different from the synthetic data values.); and
generate, using the number generator and based on the modified second definition and based on the unmodified first definition, third numerical data [second set of synthetic data] (see e.g., [0088] for the generator 810 being trained using the output 870 (and associated loss function, etc.) from the discriminator 820 to produce realistic synthetic data 830 usable for AI model training and [0117] for synthetic data generation weights, input variable/vector, etc., being adjusted to cause the generator 810 to generate a different, second set of synthetic data (e.g., including data and annotation channels, only data channel(s), etc.) and control then reverting to block 1310 to generate what is then a second set of synthetic data to be analyzed and output or further refined according to blocks 1310-1340. The generator generates, based on modified parameters, settings, and configuration, as well as an unmodified distribution type, a second set of synthetic data.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Davidoff to generate, using a number generator, first numerical data conforming to the type of numerical distribution specified in the first property and the characteristic specified in the second property, wherein all numerical values of the first numerical data are within the range of numbers of the numerical range information; compare the first numerical data and the second numerical data; determine, based on the comparison, whether the second numerical data is statistically different from the first numerical data; modify, based on determining that the second numerical data is statistically different from the first numerical data, the second definition; and generate, using the number generator and based on the modified second definition and based on the unmodified first definition, third numerical data, as taught by Soni, for the benefit of generating a synthetic series that resembles the content and pattern of real data over time and based on feedback (see e.g., Soni, [0086]).
Davidoff in view of Soni does not specifically disclose generate an alert identifying the second numerical data is statistically different from the first numerical data. However, Everson teaches
generate an alert [slider in the red region (r) of the bar] identifying the second numerical data [single maneuvers] is statistically different from the first numerical data [baseline data set] (see e.g., col. 9, lines 30-49 for in each horizontal bar in FIG. 3, the full range of values being centered on the mean or median (M) performance of the historical approach to landing data, the color red (R) indicating values greater than two standard deviations from the mean, and the values of criteria from the individual approach to landing being compared to the baseline data set being shown as event sliders (S), each multi-banded horizontal bar having an associated slider (S), the slider indicating the criterion value for a single landing, where this slider falls on each baseline criterion-related bar indicating how that landing compared to the baseline, and when the slider is in the red region (R) of the bar, the performance with respect to that criterion being assessed as poor. The slider in the red region (r) of the bar is generated to identify that the individual maneuvers are statistically different from the baseline data set.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Davidoff in view of Soni to generate an alert identifying the second numerical data is statistically different from the first numerical data, as taught by Everson, for the benefit of conveying overall performance while still allowing access to more detailed information (see e.g., Everson, col. 8, lines 61-67).
Davidoff and Soni in view of Everson does not specifically disclose determining whether each record of the second numerical data is within the numerical range of the first numerical data; and modify fields of a second storage based on the third numerical data. However, Schubert teaches
determining whether each record of the second numerical data [second sample data set] is within the numerical range [data range] of the first numerical data [first sample data set] (see e.g., [0058] for a first data structure being derived based on the first sample data set, [0061] for a data range for sample data also being determined, the data range being continuous, and for example, the dates of birth for the sample data in the first sample data set are between January, 1940, and January, 1990, then the data range for the data of birth being determined as from January, 1940 to January, 1990, [0073] for the second sample data set being extracted from a database record, [0074] for the sample data in the second sample data set being analyzed and compared with the first data structure to determine whether the sample data matches the first data structure, for example, the second sample data set including information of a different project manager, and the information of a different project manager being matched with the project manager data structure generated based on the first sample data set, and [0076] for the data range for the date of birth being determined as from January, 1940 to January, 1990 based on the first data structure and however, the date of birth of a different project manager in the second sample data set being March, 1992. Each sample of the second sample data set is compared to the data range of the first sample data set.); and
modify fields of a second storage [generated data structure] based on the third numerical data  [additional sample data set] (see e.g., [0023] for the generated data structure being modified based on additional sample data, [0075] for based on the mismatches between the additional sample data and the first data structure, the data type of the streetNo in the address data structure 404 being modified to a string, and [0078] for by analyzing additional sample data in the second sample data set, the data range being modified using the statistic parameters of the sample data in both the first and the second sample data set. Fields of the generated data structure are modified based on additional sample data sets.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Davidoff and Soni in view of Everson to determine whether each record of the second numerical data is within the numerical range of the first numerical data; and modify fields of a second storage based on the third numerical data, as taught by Schubert, for the benefit of providing flexibility and robustness to formalizing a data structure (see e.g., Schubert, [0023]).
.
As to claim 13, the limitations of parent claim 12 have been discussed above. Davidoff in view of Soni does not specifically disclose wherein the instructions further cause the one or more processors to: compare each record of the second numerical data to the first numerical data, and compare an aggregate of all records of the second numerical data to the first numerical data. However, Everson teaches wherein the instructions further cause the one or more processors to: 
compare each record of the second numerical data to the first numerical data (see e.g., col. 4, lines 40-42 for the mean being a single number that typifies the baseline data set at any point in the set of numbers, such as the arithmetic mean, the geometric mean or the expected value and col. 4, lines 63-65 for once the baseline mean is determined and a single maneuver is analyzed for comparison, the results being displayed. Each single maneuver is compared to the mean of the baseline data set.), and
compare an aggregate [mean and standard deviation] of all records of the second numerical data to the first numerical data (see e.g., col. 4, lines 55-61 for windowing being the aggregation of parametric data (dependent variable data) over more than one increment of the independent variable, this being typically more than one recording increment, window size being the range of the independent variable in the window, and data in the window being averaged or otherwise statistically evaluated to represent all of the data in the window and col. 8, lines 44-61 for a windowing method being used to assess the data set, for each parameter in the profile descriptive baseline data set, the mean and standard deviation for all data in each window being calculated, the result forming the descriptive baseline statistics data set, once a single landing of interest is identified, parametric data from the identified approach to landing being windowed and the statistics being calculated using the same method used for generation of the descriptive baseline statistics data set, and  for each of the six parameters in the single approach to landing data set, the individual landing data being compared to the descriptive baseline statistics to form an assessment of the approach to landing of interest. The mean and standard deviation of all maneuvers within a certain window is compared to the mean and standard deviation of the baseline data set within the window.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Davidoff in view of Soni to compare each record of the second numerical data to the first numerical data, and compare an aggregate of all records of the second numerical data to the first numerical data, as taught by Everson, for the benefit of conveying overall performance while still allowing access to more detailed information (see e.g., Everson, col. 8, lines 61-67).

As to claim 15, the limitations of parent claim 12 have been discussed above. Davidoff teaches
wherein the first property is one of a normal distribution, a Benford distribution, a binomial distribution, a power distribution, or a triangular distribution (see e.g., [0027] for the "T" value corresponding to an identifier that specifies the type of probability distribution and such probability distribution types including, for example, normal or Gaussian, exponential or log normal, beta or spline, triangular, rectangular or trapezoidal, histogram, etc.).

As to claim 18, the limitations of parent claim 12 have been discussed above. Davidoff teaches
wherein the first file further comprises a third definition [term B], the third definition specifying a third property [standard deviation], the third property identifying a standard deviation of the numerical distribution of the first property (see e.g., [0028] for term B representing standard deviation).
Davidoff does not specifically disclose wherein the instructions cause the system to generate the first numerical data by causing the system to generate, based on the third property, the first numerical data. However, Soni teaches wherein the instructions cause the system to
generate the first numerical data by causing the system to generate, based on the third property [parameters, settings, configuration], the first numerical data (see e.g., [0083] for the generator 810 generating a multi-channel synthetic data signal 830 by passing random noise in a latent input vector 840-844 through a plurality of LSTM circuits 812-816 to generate synthetic data signal samples 832-836, [0084] for latent vector(s) 840-844 being input to the LSTM circuits 812-816 to generate the multi-channel synthetic data series 830 and the latent vectors 840-844 representing random noise and/or other data distribution of values (e.g., a probability distribution of signal data variation, etc.) to be used by the circuits 812-816 to form synthetic data values 830, and [0087] for feedback modifying one or more parameters, settings, configuration, etc., of one or more circuits 812-816 and/or associated latent vectors 840-844 and the latent vectors 840-844 being associated with a probability distribution of data modified by feedback. The number generator generates synthetic data values conforming to a numerical distribution and other characteristics specified by parameters, settings, and configuration.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Davidoff wherein the instructions cause the system to generate the first numerical data by causing the system to generate, based on the third property, the first numerical data, as taught by Soni, for the benefit of generating a synthetic series that resembles the content and pattern of real data over time and based on feedback (see e.g., Soni, [0086]).

As to claim 19, the limitations of parent claim 12 have been discussed above. Davidoff does not specifically disclose wherein the third numerical data is more statistically similar to the second numerical data than the first numerical data is statistically similar to the second numerical data. However Soni teaches
wherein the third numerical data is more statistically similar to the second numerical data than the first numerical data is statistically similar to the second numerical data (see e.g., [0088] for the generator 810 being trained using the output 870 (and associated loss function, etc.) from the discriminator 820 to produce realistic synthetic data 830 usable for AI model training and [0117] for synthetic data generation weights, input variable/vector, etc., being adjusted to cause the generator 810 to generate a different, second set of synthetic data (e.g., including data and annotation channels, only data channel(s), etc.) and control then reverting to block 1310 to generate what is then a second set of synthetic data to be analyzed and output or further refined according to blocks 1310-1340. The second set of synthetic data is more statistically similar to the collected time series data than the first set of synthetic data is statistically similar to the collected time series data.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Davidoff wherein the third numerical data is more statistically similar to the second numerical data than the first numerical data is statistically similar to the second numerical data, as taught by Soni, for the benefit of generating a synthetic series that resembles the content and pattern of real data over time and based on feedback (see e.g., Soni, [0086]).
Davidoff in view of Soni does not specifically disclose wherein the instructions cause the system to determine whether the second numerical data is statistically different from the first numerical data by causing the system to determine, based on comparing at least one of a numerical mean, a numerical mode, or standard deviations, whether the second numerical data is statistically different from the first numerical data. However, Everson teaches wherein the instructions cause the system to 
determine whether the second numerical data is statistically different from the first numerical data by causing the system to determine, based on comparing at least one of a numerical mean, a numerical mode, or standard deviations, whether the second numerical data is statistically different from the first numerical data (see e.g., col. 4, lines 55-61 for windowing being the aggregation of parametric data (dependent variable data) over more than one increment of the independent variable, this being typically more than one recording increment, window size being the range of the independent variable in the window, and data in the window being averaged or otherwise statistically evaluated to represent all of the data in the window, col. 4, line 63 – col. 5, line 24 for a baseline mean being determined, and col. 8, lines 51-61 for once a single landing of interest is identified, parametric data from the identified approach to landing being windowed and the statistics being calculated using the same method used for generation of the descriptive baseline statistics data set, and  for each of the six parameters in the single approach to landing data set, the individual landing data being compared to the descriptive baseline statistics to form an assessment of the approach to landing of interest. Determining whether the single maneuvers are statistically different from the baseline data set comprises determining the single maneuvers are statistically different from the baseline data set at least as comprising a statistically different mean.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Davidoff in view of Soni to determine whether the second numerical data is statistically different from the first numerical data by causing the system to determine, based on comparing at least one of a numerical mean, a numerical mode, or standard deviations, whether the second numerical data is statistically different from the first numerical data, as taught by Everson, for the benefit of conveying overall performance while still allowing access to more detailed information (see e.g., Everson, col. 8, lines 61-67).

As to claim 20, Davidoff teaches one or more non-transitory media storing instructions that, when executed by one or more processors, cause the one or more processors to perform steps comprising:
reading a first file [text file/ASCII flat file], the first file containing a first schema definition [(X, Y, T, A, B, C) representation] (see e.g., [0027] for the data input to the probability map generating system including data in the form of probability distributions and in such cases, the input data being represented as: (X, Y, T, A, B, C) and [0032] for the input data being provided via ASCII flat files and text files. The system reads a text file or ASCII flat file containing the (X, Y, T, A, B, C) representation.), the first schema definition including: 
a first definition [“T” value], the first definition specifying a first property [identifier that specifies the type of probability distribution], the first property identifying a type of numerical distribution of values, the first property is one of a normal distribution, a Benford distribution, a binomial distribution, a power distribution, or a triangular distribution (see e.g., [0027] for the "T" value corresponding to an identifier that specifies the type of probability distribution and such probability distribution types including, for example, normal or Gaussian, exponential or log normal, beta or spline, triangular, rectangular or trapezoidal, histogram, etc. The “T” value specifies an identifier (e.g., Gaussian) that identifies the type of numerical distribution of values.); 
a second definition [terms A, C], the second definition specifying a second property [minimum and maximum values], the second property identifying a characteristic, wherein the characteristic comprises a numeric range (see e.g., [0028] for terms A and C representing minimum and maximum values); and 
a third definition [term B], the third definition specifying a third property [mode], the third property identifying at least one of a numerical mean, a numerical mode, or a standard deviation of the numerical distribution of the first property (see e.g., [0028] for term B representing mode);
reading a second file [text file/ASCII flat file], the second file comprising distribution parameters [mean and standard deviation] further defining the numerical distribution specified in the first property (see e.g., [0027] for the data input to the probability map generating system including data in the form of probability distributions, in such cases, the input data being represented as: (X, Y, T, A, B), the "T" value corresponding to an identifier that specifies the type of probability distribution, and such probability distribution types including, for example, normal or Gaussian, exponential or log normal, beta or spline, triangular, rectangular or trapezoidal, histogram, etc., [0028] for term A representing mean and term B representing standard deviation, and [0032] for the input data being provided via ASCII flat files and text files. The system reads a text file or ASCII flat file comprising mean and standard deviation, which further define the probability distribution specified by the “T” value.); 
reading a third file comprising first numerical range information comprising a range of numbers (see e.g., [0027] for the data input to the probability map generating system including data in the form of probability distributions and in such cases, the input data being represented as: (X, Y, T, A, B, C), [0028] for terms A and C representing minimum and maximum values, and [0032] for the input data being provided via ASCII flat files and text files. The system reads a text file or ASCII flat file containing minimum and maximum values.); and
reading, from a first database [relational database], second numerical data comprising two or more records [discrete data, described as X, Y, Z] (see e.g., [0026] for the data input to the mapping system including discrete data, which may be described as X, Y, Z and [0032] for the input data being provided via relational databases. The system may read, from a relational database, discrete data, described as X, Y, Z.).
Davidoff does not specifically disclose the first schema definition being a JSON schema definition. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to try the JSON format as one of a finite number of formats to solve the problem of implementing the schema definition with a reasonable expectation of success. Davidoff does not specifically disclose generating, using a number generator, first numerical data conforming to the type of numerical distribution specified in the first property, the characteristic specified in the second property, and the distribution parameters, wherein all numerical values of the first numerical data are within the range of numbers of the numerical range information; comparing the first numerical data and the second numerical data by: comparing the distribution of the first property and a distribution of the second numerical data; determining, based on the comparisons, whether the second numerical data is statistically different from the first numerical data; modifying, based on determining that the second numerical data is statistically different from the first numerical data, at least one of the first definition or the second definition; and generating, using the number generator and based on the modified definition of one of the first definition or the second definition and based on the unmodified definition of the other of the first definition or the second definition, third numerical data more closely approximating the second numerical data. However, Soni teaches
generating, using a number generator [generator], first numerical data [synthetic data values] conforming to the type of numerical distribution specified in the first property  [parameters, settings, configuration], the characteristic specified in the second property [parameters, settings, configuration], and the distribution parameters [parameters, settings, configuration] (see e.g., [0083] for the generator 810 generating a multi-channel synthetic data signal 830 by passing random noise in a latent input vector 840-844 through a plurality of LSTM circuits 812-816 to generate synthetic data signal samples 832-836, [0084] for latent vector(s) 840-844 being input to the LSTM circuits 812-816 to generate the multi-channel synthetic data series 830 and the latent vectors 840-844 representing random noise and/or other data distribution of values (e.g., a probability distribution of signal data variation, etc.) to be used by the circuits 812-816 to form synthetic data values 830, and [0087] for feedback modifying one or more parameters, settings, configuration, etc., of one or more circuits 812-816 and/or associated latent vectors 840-844 and the latent vectors 840-844 being associated with a probability distribution of data modified by feedback. The number generator generates synthetic data values conforming to a numerical distribution and other characteristics specified by parameters, settings, and configuration.), wherein all numerical values of the first numerical data are within the range of numbers of the numerical range information [value range of the real data] (see e.g., [0116] for the first set of synthetic data matching the pattern, value range, and/or other characteristic of the real data. The range of the generated synthetic data may match the value range of the real data.);
comparing the first numerical data and the second numerical [collected time series data] data by:
comparing the distribution of the first property and a distribution of the second numerical data (see e.g., [0069] for the generator network producing a sample, such as a waveform, other time series, etc., from a latent code, and a distribution of such data can be indistinguishable from a training distribution and the discriminator network being trained to do the assessment of the generator network distribution, [0070] for the example generator 310 (e.g., generator neural network) receiving a latent random variable 330 and producing a first sample 332 (e.g., a first time series or portion thereof, etc.) by processing the latent random variable 330, real or actual data 340 providing a second sample 342 (e.g., a second time series or portion thereof, etc.), and the real data sample 342 and generator sample 332 being processed by the discriminator 320 to determine whether or not the sample time series data 332 is real or fake 350 compared to the actual time series data sample 342, and [0085] for the synthetic data stream 830 and a stream of actual, collected time series data 835 being provided as paired inputs 850-854 for each time t.sub.0, t.sub.1, . . . , t.sub.n to be processed by the circuits 822-826 to determine whether the input 850-854 is real or fake and as such, the LSTM circuits 822-826 determine, based on the real data 835, whether the time samples of synthetic data 832-836 match characteristics, format, appearance, pattern, etc., of the real data 835. The distribution of the synthetic data values, based on the parameters, settings, and configuration, is compared to the distribution of collected time series data.);
determining, based on the comparisons, whether the second numerical data is statistically different from the first numerical data (see e.g., [0070] for based on the outcome 350 determined by the discriminator 320, a loss 360 being determined and for example, if the discriminator 320 sees a difference (e.g., fake or synthetic) between the real time series data sample 342 and the synthetic time series data sample 332, then a loss 360 in synthetic data quality through the generator 310 being determined, [0085] for the circuits 822-826 providing an output 860-864 indicative of a "vote" or classification 870 by the discriminator 820 as to whether the data stream 830 is "real" or "fake"/synthetic and this output 870 determining whether or not the synthetic data stream 830 is suitable for use in training, testing, and/or otherwise developing AI models, for example, [0116] for if the first set of synthetic data matches the pattern, value range, and/or other characteristic of the real data (e.g., such that the discriminator 820 cannot tell that the synthetic data is fake), then, at block 1330, the first set of synthetic data being output as a training, testing, and/or other AI model generation/completion data set (and/or combined with other real and/or synthetic data to form such a data set, etc.), and [0117] for if the first set of synthetic data does not match the expected/observed/predicted pattern, value range, and/or other characteristic of the real data (e.g., such that the discriminator 820 determines that all or most of the first set of synthetic data is "fake" and classifies the synthetic data set as fake or synthetic), then at block 1340, synthetic data generation parameters are adjusted. The discriminator determines, based on the comparisons, whether the collected time series data is statistically different from the synthetic data values.);
modifying, based on determining that the second numerical data is statistically different from the first numerical data, at least one of the first definition or the second definition (see e.g., [0087] for the circuit 822-826 computing a loss function between the corresponding real 830 and synthetic 835 channel values 880-892, the loss or difference between the data determining the output 860-864 of the models, the loss represented in the output 870 providing feedback to modify one or more parameters, settings, configuration, etc., of one or more circuits 812-816 and/or associated latent vectors 840-844, and in certain examples, the latent vectors 840-844 being associated with a probability distribution of data modified by feedback 870 from the discriminator 820 and [0117] for if the first set of synthetic data does not match the expected/observed/predicted pattern, value range, and/or other characteristic of the real data (e.g., such that the discriminator 820 determines that all or most of the first set of synthetic data is "fake" and classifies the synthetic data set as fake or synthetic), then at block 1340, synthetic data generation parameters are adjusted. One or more parameters, settings, and configuration are modified based on determining that the collected time series data is statistically different from the synthetic data values.); and 
generating, using the number generator and based on the modified definition of one of the first definition or the second definition and based on the unmodified definition of the other of the first definition or the second definition, third numerical data [second set of synthetic data] more closely approximating the second numerical data (see e.g., [0088] for the generator 810 being trained using the output 870 (and associated loss function, etc.) from the discriminator 820 to produce realistic synthetic data 830 usable for AI model training and [0117] for synthetic data generation weights, input variable/vector, etc., being adjusted to cause the generator 810 to generate a different, second set of synthetic data (e.g., including data and annotation channels, only data channel(s), etc.) and control then reverting to block 1310 to generate what is then a second set of synthetic data to be analyzed and output or further refined according to blocks 1310-1340. The generator generates, based on the modified parameters, settings, and configuration, a second set of synthetic data. The second set of synthetic data is more statistically similar to the collected time series data than the first set of synthetic data is statistically similar to the collected time series data.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Davidoff to generate, using a number generator, first numerical data conforming to the type of numerical distribution specified in the first property, the characteristic specified in the second property, and the distribution parameters, wherein all numerical values of the first numerical data are within the range of numbers of the numerical range information; compare the first numerical data and the second numerical data by: comparing the distribution of the first property and a distribution of the second numerical data; determine, based on the comparisons, whether the second numerical data is statistically different from the first numerical data; modify, based on determining that the second numerical data is statistically different from the first numerical data, at least one of the first definition or the second definition; and generate, using the number generator and based on the modified definition of one of the first definition or the second definition and based on the unmodified definition of the other of the first definition or the second definition, third numerical data more closely approximating the second numerical data, as taught by Soni, for the benefit of generating a synthetic series that resembles the content and pattern of real data over time and based on feedback (see e.g., Soni, [0086]).
Davidoff in view of Soni does not specifically disclose comparing the first numerical data and the second numerical data by: comparing an aggregate of all records of the second numerical data to the first numerical data by comparing at least one of a numerical mean, a numerical mode, or standard deviations of the third property with an aggregate of the second numerical data; and generating an alert identifying that the second numerical data is statistically different from the first numerical data. However, Everson teaches
comparing the first numerical data [baseline data set] and the second numerical data [single maneuvers] by:
comparing an aggregate [mean and standard deviation] of all records of the second numerical data to the first numerical data by comparing at least one of a numerical mean, a numerical mode, or standard deviations of the third property with an aggregate of the second numerical data (see e.g., col. 4, lines 55-61 for windowing being the aggregation of parametric data (dependent variable data) over more than one increment of the independent variable, this being typically more than one recording increment, window size being the range of the independent variable in the window, and data in the window being averaged or otherwise statistically evaluated to represent all of the data in the window and col. 8, lines 44-61 for a windowing method being used to assess the data set, for each parameter in the profile descriptive baseline data set, the mean and standard deviation for all data in each window being calculated, the result forming the descriptive baseline statistics data set, once a single landing of interest is identified, parametric data from the identified approach to landing being windowed and the statistics being calculated using the same method used for generation of the descriptive baseline statistics data set, and  for each of the six parameters in the single approach to landing data set, the individual landing data being compared to the descriptive baseline statistics to form an assessment of the approach to landing of interest. The mean and standard deviation of all maneuvers within a certain window is compared to the mean and standard deviation of the baseline data set within the window.); and
generating an alert [slider in the red region (r) of the bar] identifying that the second numerical data is statistically different from the first numerical data (see e.g., col. 9, lines 30-49 for in each horizontal bar in FIG. 3, the full range of values being centered on the mean or median (M) performance of the historical approach to landing data, the color red (R) indicating values greater than two standard deviations from the mean, and the values of criteria from the individual approach to landing being compared to the baseline data set being shown as event sliders (S), each multi-banded horizontal bar having an associated slider (S), the slider indicating the criterion value for a single landing, where this slider falls on each baseline criterion-related bar indicating how that landing compared to the baseline, and when the slider is in the red region (R) of the bar, the performance with respect to that criterion being assessed as poor. The slider in the red region (r) of the bar is generated to identify that the individual maneuvers are statistically different from the baseline data set.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Davidoff in view of Soni to compare the first numerical data and the second numerical data by: comparing an aggregate of all records of the second numerical data to the first numerical data by comparing at least one of a numerical mean, a numerical mode, or standard deviations of the third property with an aggregate of the second numerical data; and generate an alert identifying that the second numerical data is statistically different from the first numerical data, as taught by Everson, for the benefit of conveying overall performance while still allowing access to more detailed information (see e.g., Everson, col. 8, lines 61-67).
Davidoff and Soni in view of Everson does not specifically disclose comparing each record of the second numerical data to the numeric range of the first numerical data; and modifying fields of a second database based on the third numerical data. However, Schubert teaches
comparing each record of the second numerical data [second sample data set] to the numeric range [data range] of the first numerical data [first sample data set] (see e.g., [0058] for a first data structure being derived based on the first sample data set, [0061] for a data range for sample data also being determined, the data range being continuous, and for example, the dates of birth for the sample data in the first sample data set are between January, 1940, and January, 1990, then the data range for the data of birth being determined as from January, 1940 to January, 1990, [0073] for the second sample data set being extracted from a database record, [0074] for the sample data in the second sample data set being analyzed and compared with the first data structure to determine whether the sample data matches the first data structure, for example, the second sample data set including information of a different project manager, and the information of a different project manager being matched with the project manager data structure generated based on the first sample data set, and [0076] for the data range for the date of birth being determined as from January, 1940 to January, 1990 based on the first data structure and however, the date of birth of a different project manager in the second sample data set being March, 1992. Each sample of the second sample data set is compared to the data range of the first sample data set.); and
modifying fields of a second database [generated data structure] based on the third numerical data [additional sample data set] (see e.g., [0023] for the generated data structure being modified based on additional sample data, [0075] for based on the mismatches between the additional sample data and the first data structure, the data type of the streetNo in the address data structure 404 being modified to a string, and [0078] for by analyzing additional sample data in the second sample data set, the data range being modified using the statistic parameters of the sample data in both the first and the second sample data set. Fields of the generated data structure are modified based on additional sample data sets.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Davidoff and Soni in view of Everson to compare each record of the second numerical data to the numeric range of the first numerical data; and modify fields of a second database based on the third numerical data, as taught by Schubert, for the benefit of providing flexibility and robustness to formalizing a data structure (see e.g., Schubert, [0023]).

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Davidoff (US Publication No. 2014/0052687), Soni et al. (US Publication No. 2020/0342362), and Everson et al. (US Patent No. 8,204,637) in view of Schubert (US Publication No. 2018/0165308) as applied to claims 1, 3-7, 10-13, 15, and 18-20 above, and further in view of Herbst et al. (US Publication No. 2017/0300935).

As to claim 2, the limitations of parent claim 1 have been discussed above. Davidoff, Soni, and Everson in view of Schubert does not specifically disclose wherein the first schema definition is a JSON schema definition, wherein the first property is part of a definition of an object identification in the JSON schema definition, and wherein the second property is part of the definition of the object identification. However, Schubert teaches
wherein the first schema definition is a JSON schema definition [score: {distribution: “Gaussian”, mean: 78.3, stddev: 11.4}] (see e.g., [0115] for an example of an entry in JSON being score: {distribution: “Gaussian”, mean: 78.3, stddev: 11.4});
wherein the first property [distribution: “Gaussian”] is part of a definition of an object identification in the JSON schema definition (see e.g., [0115] for an example of an entry in JSON being score: {distribution: “Gaussian”, mean: 78.3, stddev: 11.4}), and
wherein the second property [mean: 78.3] is part of the definition of the object identification (see e.g., [0115] for an example of an entry in JSON being score: {distribution: “Gaussian”, mean: 78.3, stddev: 11.4}).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Davidoff, Soni, and Everson in view of Schubert wherein the first schema definition is a JSON schema definition, wherein the first property is part of a definition of an object identification in the JSON schema definition, and wherein the second property is part of the definition of the object identification, as taught by Herbst, because it would have been obvious to try the JSON format as one of a finite number of formats to solve the problem of implementing the schema definition with a reasonable expectation of success.

As to claim 14, the limitations of parent claim 12 have been discussed above. Davidoff, Soni, and Everson in view of Schubert does not specifically disclose wherein the first schema definition is a JSON schema definition, wherein the first property is part of a definition of an object identification in the JSON schema definition, and wherein the second property is part of the definition of the object identification. However, Herbst teaches
wherein the first schema definition is a JSON schema definition [score: {distribution: “Gaussian”, mean: 78.3, stddev: 11.4}] (see e.g., [0115] for an example of an entry in JSON being score: {distribution: “Gaussian”, mean: 78.3, stddev: 11.4}), 
wherein the first property [distribution: “Gaussian”] is part of a definition of an object identification in the JSON schema definition (see e.g., [0115] for an example of an entry in JSON being score: {distribution: “Gaussian”, mean: 78.3, stddev: 11.4}), and 
wherein the second property [mean: 78.3] is part of the definition of the object identification (see e.g., [0115] for an example of an entry in JSON being score: {distribution: “Gaussian”, mean: 78.3, stddev: 11.4}).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Davidoff, Soni, and Everson in view of Schubert wherein the first schema definition is a JSON schema definition, wherein the first property is part of a definition of an object identification in the JSON schema definition, and wherein the second property is part of the definition of the object identification, as taught by Herbst, because it would have been obvious to try the JSON format as one of a finite number of formats to solve the problem of implementing the schema definition with a reasonable expectation of success.

Claims 8, 9, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Davidoff (US Publication No. 2014/0052687), Soni et al. (US Publication No. 2020/0342362), and Everson et al. (US Patent No. 8,204,637) in view of Schubert (US Publication No. 2018/0165308) as applied to claims 1, 3-7, 10-13, 15, and 18-20 above, and further in view of Bowers et al. (US Publication No. 2016/0358102).

As to claim 8, the limitations of parent claim 1 have been discussed above. Davidoff does not specifically disclose wherein the generating the first numerical data further comprises generating. based on the third property, the first numerical data. However, Soni teaches
wherein the generating the first numerical data further comprises generating, based on the third property [parameters, settings, configuration], the first numerical data (see e.g., [0083] for the generator 810 generating a multi-channel synthetic data signal 830 by passing random noise in a latent input vector 840-844 through a plurality of LSTM circuits 812-816 to generate synthetic data signal samples 832-836, [0084] for latent vector(s) 840-844 being input to the LSTM circuits 812-816 to generate the multi-channel synthetic data series 830 and the latent vectors 840-844 representing random noise and/or other data distribution of values (e.g., a probability distribution of signal data variation, etc.) to be used by the circuits 812-816 to form synthetic data values 830, and [0087] for feedback modifying one or more parameters, settings, configuration, etc., of one or more circuits 812-816 and/or associated latent vectors 840-844 and the latent vectors 840-844 being associated with a probability distribution of data modified by feedback. The number generator generates synthetic data values conforming to a numerical distribution and other characteristics specified by parameters, settings, and configuration.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Davidoff wherein the generating the first numerical data further comprises generating. based on the third property, the first numerical data, as taught by Soni, for the benefit of generating a synthetic series that resembles the content and pattern of real data over time and based on feedback (see e.g., Soni, [0086]).
Davidoff, Soni, and Everson in view of Schubert does not specifically disclose wherein the first schema definition further comprises a third definition, the third definition specifying a third property, the third property identifying a numerical mean of the numerical distribution of the first property. However, Bowers teaches
wherein the first schema definition further comprises a third definition, the third definition specifying a third property [mean], the third property identifying a numerical mean of the numerical distribution of the first property (see e.g., [0067] for an I/O summary generation schema indicating how to sample, aggregate, and analyze a data set matching the corresponding I/O schema to produce a summary and the I/O summary including feature statistics including statistical values (e.g., mean, standard deviation, range, variance, median, mode, or any combination thereof) of features (e.g., individual measurable properties of a phenomenon being observed in machine learning) used. The median may constitute the second property and the mean may constitute the third property.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Davidoff, Soni, and Everson in view of Schubert wherein the first schema definition further comprises a third definition, the third definition specifying a third property, the third property identifying a numerical mean of the numerical distribution of the first property, as taught by Bowers, for the benefit of more comprehensively describing first numerical data.

As to claim 9, the limitations of parent claim 1 have been discussed above. Davidoff does not specifically disclose wherein the generating the first numerical data further comprises generating, based on the third property, the first numerical data. However, Soni teaches
wherein the generating the first numerical data further comprises generating, based on the third property [parameters, settings, configuration], the first numerical data (see e.g., [0083] for the generator 810 generating a multi-channel synthetic data signal 830 by passing random noise in a latent input vector 840-844 through a plurality of LSTM circuits 812-816 to generate synthetic data signal samples 832-836, [0084] for latent vector(s) 840-844 being input to the LSTM circuits 812-816 to generate the multi-channel synthetic data series 830 and the latent vectors 840-844 representing random noise and/or other data distribution of values (e.g., a probability distribution of signal data variation, etc.) to be used by the circuits 812-816 to form synthetic data values 830, and [0087] for feedback modifying one or more parameters, settings, configuration, etc., of one or more circuits 812-816 and/or associated latent vectors 840-844 and the latent vectors 840-844 being associated with a probability distribution of data modified by feedback. The number generator generates synthetic data values conforming to a numerical distribution and other characteristics specified by parameters, settings, and configuration.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Davidoff wherein the generating the first numerical data further comprises generating, based on the third property, the first numerical data, as taught by Soni, for the benefit of generating a synthetic series that resembles the content and pattern of real data over time and based on feedback (see e.g., Soni, [0086]).
Davidoff, Soni, and Everson in view of Schubert does not specifically disclose wherein the first schema definition further comprises a third definition, the third definition specifying a third property, the third property identifying a numerical mode of the numerical distribution of the first property. However, Bowers teaches
wherein the first schema definition further comprises a third definition, the third definition specifying a third property [mode], the third property identifying a numerical mode of the numerical distribution of the first property (see e.g., [0067] for an I/O summary generation schema indicating how to sample, aggregate, and analyze a data set matching the corresponding I/O schema to produce a summary and the I/O summary including feature statistics including statistical values (e.g., mean, standard deviation, range, variance, median, mode, or any combination thereof) of features (e.g., individual measurable properties of a phenomenon being observed in machine learning) used).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Davidoff, Soni, and Everson in view of Schubert wherein the first schema definition further comprises a third definition, the third definition specifying a third property, the third property identifying a numerical mode of the numerical distribution of the first property, as taught by Bowers, for the benefit of more comprehensively describing first numerical data.

As to claim 16, the limitations of parent claim 12 have been discussed above. Davidoff does not specifically disclose wherein the instructions cause the system to generate the first numerical data by causing the system to generate, based on the third property, the first numerical data. However, Soni teaches wherein the instructions cause the system to
generate the first numerical data by causing the system to generate, based on the third property [parameters, settings, configuration], the first numerical data (see e.g., [0083] for the generator 810 generating a multi-channel synthetic data signal 830 by passing random noise in a latent input vector 840-844 through a plurality of LSTM circuits 812-816 to generate synthetic data signal samples 832-836, [0084] for latent vector(s) 840-844 being input to the LSTM circuits 812-816 to generate the multi-channel synthetic data series 830 and the latent vectors 840-844 representing random noise and/or other data distribution of values (e.g., a probability distribution of signal data variation, etc.) to be used by the circuits 812-816 to form synthetic data values 830, and [0087] for feedback modifying one or more parameters, settings, configuration, etc., of one or more circuits 812-816 and/or associated latent vectors 840-844 and the latent vectors 840-844 being associated with a probability distribution of data modified by feedback. The number generator generates synthetic data values conforming to a numerical distribution and other characteristics specified by parameters, settings, and configuration.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Davidoff wherein the instructions cause the system to generate the first numerical data by causing the system to generate, based on the third property, the first numerical data, as taught by Soni, for the benefit of generating a synthetic series that resembles the content and pattern of real data over time and based on feedback (see e.g., Soni, [0086]).
Davidoff, Soni, and Everson in view of Schubert does not specifically disclose wherein the first file further comprises a third definition, the third definition specifying a third property, the third property identifying a numerical mean of the numerical distribution of the first property. However, Bowers teaches
wherein the first file further comprises a third definition, the third definition specifying a third property [mean], the third property identifying a numerical mean of the numerical distribution of the first property (see e.g., [0067] for an I/O summary generation schema indicating how to sample, aggregate, and analyze a data set matching the corresponding I/O schema to produce a summary and the I/O summary including feature statistics including statistical values (e.g., mean, standard deviation, range, variance, median, mode, or any combination thereof) of features (e.g., individual measurable properties of a phenomenon being observed in machine learning) used. The median may constitute the second property and the mean may constitute the third property.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Davidoff, Soni, and Everson in view of Schubert wherein the first file further comprises a third definition, the third definition specifying a third property, the third property identifying a numerical mean of the numerical distribution of the first property, as taught by Bowers, for the benefit of more comprehensively describing first numerical data.

As to claim 17, the limitations of parent claim 12 have been discussed above. Davidoff does not specifically disclose wherein the instructions cause the system to generate the first numerical data by causing the system to generate, based on the third property, the first numerical data. However, Soni teaches wherein the instructions cause the system to
generate the first numerical data by causing the system to generate, based on the third property [parameters, settings, configuration], the first numerical data (see e.g., [0083] for the generator 810 generating a multi-channel synthetic data signal 830 by passing random noise in a latent input vector 840-844 through a plurality of LSTM circuits 812-816 to generate synthetic data signal samples 832-836, [0084] for latent vector(s) 840-844 being input to the LSTM circuits 812-816 to generate the multi-channel synthetic data series 830 and the latent vectors 840-844 representing random noise and/or other data distribution of values (e.g., a probability distribution of signal data variation, etc.) to be used by the circuits 812-816 to form synthetic data values 830, and [0087] for feedback modifying one or more parameters, settings, configuration, etc., of one or more circuits 812-816 and/or associated latent vectors 840-844 and the latent vectors 840-844 being associated with a probability distribution of data modified by feedback. The number generator generates synthetic data values conforming to a numerical distribution and other characteristics specified by parameters, settings, and configuration.).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Davidoff wherein the instructions cause the system to generate the first numerical data by causing the system to generate, based on the third property, the first numerical data, as taught by Soni, for the benefit of generating a synthetic series that resembles the content and pattern of real data over time and based on feedback (see e.g., Soni, [0086]).
Davidoff, Soni, and Everson in view of Schubert does not specifically wherein the first file further comprises a third definition, the third definition specifying a third property, the third property identifying a numerical mode of the numerical distribution of the first property. However, Bowers teaches
wherein the first file further comprises a third definition, the third definition specifying a third property [mode], the third property identifying a numerical mode of the numerical distribution of the first property (see e.g., [0067] for an I/O summary generation schema indicating how to sample, aggregate, and analyze a data set matching the corresponding I/O schema to produce a summary and the I/O summary including feature statistics including statistical values (e.g., mean, standard deviation, range, variance, median, mode, or any combination thereof) of features (e.g., individual measurable properties of a phenomenon being observed in machine learning) used).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Davidoff, Soni, and Everson in view of Schubert wherein the first file further comprises a third definition, the third definition specifying a third property, the third property identifying a numerical mode of the numerical distribution of the first property, as taught by Bowers, for the benefit of more comprehensively describing first numerical data.

Response to Arguments
Applicant’s arguments, see pages 12-14 of Applicant’s Response, filed January 21, 2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration,  new grounds of rejection are made in view of Schubert (US Publication No. 2018/0165308).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Wadden et al. (US Publication No. 2017/0083288) for generating based on the range data and by the at least one processor, a digitized finite state machine configured to produce pseudo-random output within the range of numbers (see abstract). Applicant’s published specification recites that “synthetic data is generated based on the schema, the numeric range, and the distribution information” (see [0055]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARA J GLASSER whose telephone number is (571)270-3666. The examiner can normally be reached Monday-Thursday, 10:00am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




09-19-2022
/DARA J GLASSER/Examiner, Art Unit 2161            



















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161